

117 SRES 130 ATS: Remembering the 5th anniversary of the terrorist attacks at Brussels Airport and the Maalbeek metro station in Belgium and honoring the victims of the terrorist attacks.
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 130IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mrs. Blackburn (for herself, Mr. Blunt, Mr. Cornyn, Mr. Hawley, Mr. Hagerty, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 25, 2021Committee discharged; considered and agreed toRESOLUTIONRemembering the 5th anniversary of the terrorist attacks at Brussels Airport and the Maalbeek metro station in Belgium and honoring the victims of the terrorist attacks.Whereas, on March 22, 2016, 35 people were killed and more than 300 people were wounded by 3 bombs that detonated at Brussels Airport in Zaventem, Belgium, and the Maalbeek metro station in Brussels, Belgium (referred to in this preamble as the terrorist attacks);Whereas Justin Shults, Stephanie Shults, Gail Minglana Martinez, and Bruce Baldwin were Americans who lost their lives, among the many other victims, as a result of the terrorist attacks;Whereas Justin Shults, an east Tennessee native who was 30 years old and working as an accountant while living in Brussels at the time of the terrorist attacks, was a graduate of Vanderbilt University and a devoted husband to his wife Stephanie;Whereas Stephanie Shults, a Kentucky native who was 29 years old and working as an accountant while living in Brussels at the time of the terrorist attacks, was a graduate of Vanderbilt University, where she met her husband Justin;Whereas Gail Minglana Martinez, a Texas native who was 41 years old at the time of the terrorist attacks, was a proud mother of 4 children and wife to her husband Kato, who were all injured in the terrorist attacks; andWhereas Bruce Baldwin, a Missouri native who was 66 years old at the time of the terrorist attacks, was a husband to his wife Virginia, had worked for the Department of State, and was a member of the Army who served in Vietnam: Now, therefore, be itThat the Senate—(1)remembers the 5th anniversary of the March 22, 2016, terrorist attacks at Brussels Airport and the Maalbeek metro station in Belgium (referred to in this resolution as the terrorist attacks);(2)honors the memory of Justin Shults, Stephanie Shults, Gail Minglana Martinez, and Bruce Baldwin, the 4 Americans who lost their lives in the terrorist attacks; (3)expresses its deepest condolences—(A)to the other victims who were killed or wounded as a result of the terrorist attacks;(B)to the families of the victims; and(C)to the home countries of each victim; and(4)pledges continued resolve to stand against terrorism and extremism.